                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Don Survi Chisolm, #347831, a/k/a Don-
                                               )   Civil Action No.: 4:18-3422-BHH
 Survi Chisolm,                                )
                                               )
                                    Plaintiff,
                                               )              ORDER
                                               )
                     vs.
                                               )
                                               )
 Rhyshema Davis, Nurse DeLeon, Mr. Gore, )
 Deputy Directory Stoley, and Chaplain
                                               )
 Cuttino,
                                               )
                                               )
                                Defendants. )
 ___________________________________ )

      Plaintiff Don Survi Chisolm (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2), DSC, this matter was referred to United States

Magistrate Judge Thomas E. Rogers for pre-trial management.          On September 25,

2019, the Magistrate Judge issued a Report and Recommendation (“Report”) that the

Court dismiss the action with prejudice under Federal Rule of Civil Procedure 41(b) for

Plaintiff’s failure to prosecute. (ECF No. 61). The Magistrate Judge makes only a

recommendation to this Court. The recommendation has no presumptive weight. The

responsibility for making a final determination remains with this Court. Mathews v.

Weber, 423 U.S. 261, 270 (1976). The Court may accept, reject, or modify, in whole or

in part, the Report and Recommendation or may recommit the matter to the Magistrate

Judge with instructions. 28 U.S.C. § 636(b)(1).

      On March 15, 2019, Defendants Rhyshema Davis, Mr. Gore, Deputy Directory

Stoley and Chaplain Cuttino filed an answer to Plaintiff’s complaint. (ECF No. 29).

Defendant Nurse DeLeon did not join in the answer. On May 3, 2019, Plaintiff moved

for entry of default as to Nurse DeLeon. (ECF No. 37). On July 24, 2019, Nurse
DeLeon, through her attorneys, filed a motion seeking leave to file an answer out of time

and attached the proposed answer to the motion. (ECF Nos. 45, 45-1). Her attorneys

represented that they had inadvertently omitted her from the answer filed on behalf of

her co-Defendants. Nurse DeLeon concurrently filed a response in opposition to the

motion for entry of default. (ECF No. 47). Plaintiff did not file a response to the motion

for leave to file an answer out of time. Defendants meanwhile sought extensions of time

to file dispositive motions, (ECF Nos. 41, 49), and ultimately filed a motion for summary

judgment on August 12, 2019, (ECF No. 50). The Magistrate Judge issued an order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), instructing Plaintiff as

to the significance of a dispositive motion. (ECF No. 51).

       On August 5, 2019, the Magistrate Judge issued a Report and Recommendation

by text entry.   The Report and Recommendation recommends that the Court grant

Nurse DeLeone’s motion for leave to file an answer out of time, deny Plaintiff’s motion

for entry of default, and grant Defendants’ motion to extend the deadline for filing

dispositive motions. (ECF No. 54). Plaintiff did not file an objection to the Report and

Recommendation. Rather, on September 3, 2019 and September 12, 2019, envelopes

containing Plaintiff’s copy of the Roseboro Order, (ECF No. 51), and the Report and

Recommendation, (ECF No. 54), were returned to the Clerk of Court, marked “I/M

refused legal mail” and “I/M Chisolm refused this legal mail . . . Returned to Sender,”

(ECF Nos. 56, 57).

       The Magistrate Judge thereafter issued the Report recommending that the Court

dismiss this action with prejudice for lack of prosecution. (ECF No. 61). Plaintiff filed no

objections, and the time for doing so expired on October 12, 2019. In the absence of


                                             2
objections to the Magistrate Judge’s Report and Recommendation, this Court is not

required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note).

       “The authority of a court to dismiss sua sponte for lack of prosecution has

generally been considered an ‘inherent power,’ governed not by rule or statute but by

the control necessarily vested in courts to manage their own affairs so as to achieve the

orderly and expeditious disposition of cases.” See Link v. Wabash R.R. Co., 370 U.S.

626, 630–31 (1962). As well as inherent authority, this Court may sua sponte dismiss a

case for lack of prosecution under Fed. R. Civ. P. 41(b). Id. at 630. In returning his legal

mail concerning this case, Plaintiff has demonstrated that he is not interested in

pursuing his claims. Furthermore, he has not filed a response to Nurse DeLeon’s motion

to file an answer out of time or to Defendants’ motion for summary judgment.

Accordingly, the Court finds that this case should be dismissed pursuant to

Fed. R. Civ. P. 41(b). However, the Court will dismiss the action without prejudice.

        IT IS ORDERED that this action is dismissed without prejudice for lack of

prosecution and for failure to comply with the Court’s Orders, pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and the factors outlined in Chandler Leasing Corp.

v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982). See Ballard v. Carlson, 882 F.2d 93 (4th

Cir. 1989). All pending motions are rendered moot.


                                             3
      IT IS SO ORDERED.


                                               /s/Bruce Howe Hendricks
                                         United States District Judge


October 16, 2019
Charleston, South Carolina

                                          *****

                           NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            4
